Citation Nr: 1531152	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for bilateral knee chondromalacia (a bilateral knee disability). 

2.  Service connection for an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The St. Petersburg, Florida RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.    

In general, the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, in September 2009, the Veteran originally filed a claim for service connection for depression; however, because the Veteran was also diagnosed with bipolar disorder and schizoaffective disorder, the Board finds that the claim for service connection for depression encompasses bipolar disorder and schizoaffective disorder in addition to depression.  

The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in July 2011, which was denied by the RO in an April 2013 rating decision.  The Veteran was notified of this decision and of procedural and appellate rights by letter in April 2013, and did not perfect an appeal of the April 2013 decision; thus, the decision became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).  The Board finds that the issue of service connection for PTSD is based on a separate and distinct disability for which service connection was previously denied by the April 2013 final rating decision, as well as different criteria for service connection than the specific regulatory requirements for PTSD.  Therefore, service connection for PTSD is not considered to be a part of the appeal for service connection for an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).

In October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a Board videoconference hearing, and to seek clarification from the Veteran with respect to representation.  A hearing before the Board was scheduled for March 2015; however, the Veteran did not appear and has not presented good cause for not attending the hearing.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2014).  In a March 2015 VA Form 21-0820, the Veteran confirmed that the authorized representative is the Florida Department of Veterans Affairs.  For these reasons, the Board finds that the AOJ substantially complied with the October 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. The Veteran has currently diagnosed bilateral knee chondromalacia (an early form of arthritis).

2. The Veteran had chronic symptoms of bilateral knee chondromalacia (an early form of arthritis) during service.

3. The Veteran has an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and schizoaffective disorder.  

4. There was no psychiatric injury, disease, or stressful event during service.

5. Symptoms of schizoaffective disorder (psychosis) were not chronic in service.
 
6. The schizoaffective disorder did not manifest to a compensable degree within a year of service separation.

7. Symptoms of schizoaffective disorder have not been continuous since service separation. 

8. The current acquired psychiatric disorder did not begin in service and is not related to service.

9. The current acquired psychiatric disorder was manifested many years after service separation.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral patellar chondromalacia have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for bilateral knee chondromalacia, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claim for service connection for an acquired psychiatric disorder, in an October 2009 notice letter sent prior to the initial denial of the claim in January 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, Social Security Administration (SSA) records, post-service treatment records, and the Veteran's written statements in support of the current appeal.  

VA will provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of an acquired psychiatric disorder, and the Veteran has denied any psychiatric problems during his time in service and as recent as June 2007.  Moreover, as explained below, the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant psychiatric "injury" (i.e. traumatic event) or disease in service; therefore, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is no in-service injury, disease, or event to which a competent medical opinion could relate any current acquired psychiatric disability, or a factual basis of continuous symptoms that would support an opinion.  Any such opinion purporting to relate a current psychiatric disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of service connection for an acquired psychiatric disorder for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral knee chondromalacia.  See November 2009 VA examination report.  Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

Resolving reasonable doubt in the Veteran's favor, and thereby considering bilateral knee chondromalacia a form of arthritis, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

The Veteran has also been diagnosed with an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and major depressive disorder.  38 C.F.R. § 3.384 lists schizoaffective disorder as a form of psychosis, which is listed as "chronic disease" under 38 C.F.R. § 3.309(a); bipolar disorder and major depressive disorder are not psychoses.  38 C.F.R. §§ 3.309(a), 4.130.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the Veteran's claim for an acquired psychiatric disorder insofar as it seeks service connection for schizoaffective disorder.

For a chronic disease such as arthritis and psychoses, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be established with certain chronic diseases, including arthritis and psychoses, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000);Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Knee Chondromalacia

The Veteran essentially contends that a bilateral knee disorder started in service while he was playing basketball and injured both knees.  See September 2009 VA Form 21-526; November 2009 VA examination report. 

First, the Board finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral knee chondromalacia (arthritis).  See November 2009 VA examination report.

The Board finds that the evidence is in relative equipoise as to whether the Veteran had chronic symptoms of bilateral knee chondromalacia during service.  Evidence weighing in favor of finding that the Veteran had chronic symptoms of bilateral knee chondromalacia during service includes statements by the Veteran that knee problems began during service in 1974 when he was playing basketball, fell, and hurt the left knee, and subsequently hurt the right knee a month later.  He stated that he continues to have intermittent pain in the knees.  See id.  Service treatment records show that the Veteran was treated on several occasions due to knee pain from October 1974 to June 1977, as well as multiple assessments of bilateral knee chondromalacia.  See e.g., October 1974, January 1975, March 1975, June 1975, May 1977, and June 1977 service treatment records.  The Board finds that the Veteran's assertions of chronic knee symptoms in service are credible because they are consistent with other lay statements and with the contemporaneous service treatment records.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.  

Evidence weighing against finding that the Veteran had chronic symptoms of bilateral knee chondromalacia during service includes the August 1977 service separation examination report showing a normal medical evaluation of the lower extremities, and the concurrent report of medical history showing that the Veteran denied having swollen or painful joints, bone, joint or other deformity, "trick" or locked knee, and arthritis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on chronic in-service bilateral knee chondromalacia symptoms, presumptive service connection for bilateral knee chondromalacia (and early manifestation of arthritis) is warranted under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted because an acquired psychiatric disorder (originally claimed as depression) started in service.  Specifically, the Veteran stated that psychiatric symptoms started when he saw a friend die in an accident while on a military maneuver, when another friend died in a car accident, and when his sister and mother died during service.

The Board finds that the Veteran has an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and schizoaffective disorder.  A July 2009 VA treatment record shows diagnoses of major depressive disorder and bipolar disorder.  A December 2009 VA treatment record shows a diagnosis of schizoaffective disorder, bipolar type. 

The Board finds that the weight of the evidence is against a finding that the psychiatric disability was manifested during service, that psychiatric symptoms were manifested during service, or that symptoms of schizoaffective disorder were chronic in service.  There was no psychiatric "injury" or disease or event during service (i.e., the occurrence of traumatic stressor events).  Service treatment records make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal at the August 1977 service separation examination.  Also, on the August 1977 service report of medical history, the Veteran denied current symptoms or a history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.

Because the Veteran was psychiatrically evaluated as normal at service separation and specifically denied current or past psychiatric symptoms at that time, was specifically asked about past and present psychiatric symptoms and denied having any such symptoms on the August 1977 service report of medical history completed at service separation, the Board finds that a psychiatric disability or psychiatric symptoms would have ordinarily been recorded during service or at service separation; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of psychiatric symptoms or psychiatric disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Additionally, the Board finds that schizoaffective disorder did not manifest to a compensable degree within a year of service separation.  The earliest psychiatric diagnosis mentioned in VA treatment records is a major depression diagnosis in 2004.  Major depression with psychosis and schizoaffective disorder were first diagnosed in 2009.  See July 2009 and December 2009 VA treatment records.  As such, this evidence fails to establish the provisions of presumptive service connection for psychosis under 38 C.F.R. § 3.307 and 3.309. 

The Board finds that the weight of the evidence demonstrates that symptomatology related to schizoaffective disorder has not been continuous since service separation.  As noted above, the earliest post-service treatment record dates back to November 2009, approximately 32 years after service separation.  Moreover, as explained below, in June 2004, the Veteran denied any past history of psychiatric treatment or hospitalization.  Therefore, the 38 C.F.R. § 3.303(b) presumptive service connection criteria based on "continuous" post-service symptomatology of schizoaffective disorder are not met. 

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The Veteran was first diagnosed with a psychiatric disorder 26 years after service in June 2004.  See June 1, 2004 VA treatment record.  The Veteran then denied any past history of psychiatric treatment or hospitalization.  See June 3, 2004 VA treatment record.  A June 2007 VA treatment record shows that the Veteran denied any psychiatric issues with his time in the service.  The evidence shows that the 26-year period between service separation in September 1977 and psychiatric symptoms and psychiatric diagnosis in June 2004 is a factor that weighs against service connection.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Although the Veteran has recently reported psychiatric symptoms since service separation, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence contemporaneous to service showing no psychiatric symptoms or disability at service separation, and the post-service lay and medical evidence showing no psychiatric symptoms or psychiatric disability until 2004.  Because the Veteran had an incentive to report accurately his psychiatric symptoms in order to receive proper care, the statements made to medical providers denying psychiatric symptoms from 2004 to 2007 are particularly trustworthy and of significant probative value.  The account of psychiatric symptoms since service, which were made many years after service separation and only made in connection or concurrent with the claim for service-connected compensation benefits, are not credible and are of no probative value.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose an acquired psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348, (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-V cautions that the proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills.  The purpose of DSM-V is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose various mental disorders.  The weight of the evidence shows that symptoms of an acquired psychiatric disorder were not manifested until approximately 26 years after service separation.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for an acquired psychiatric disorder must also be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral knee chondromalacia is granted.

Service connection for an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and major depressive disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


